Citation Nr: 1724988	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  12-31 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for arthritis.

2. Entitlement to service connection for pregnancy complication.

3. Entitlement to service connection for fibromyalgia.

4. Entitlement to service connection for post-traumatic stress disorder (PTSD) (also claimed as anxiety) secondary to a personal assault.

5. Entitlement to a temporary total evaluation because of hospital treatment in excess of 21 days for PTSD/Sexual Trauma.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and V.B.


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1996 to March 1999.

These matters come before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida, and a January 2010 rating decision of the VA RO in Atlanta, Georgia.  Jurisdiction rests with the RO in Atlanta, Georgia.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2016.  The Board notes that the Veteran's mother, V.B., was also present at this hearing.  A transcript of the hearing is of record.

The issues of entitlement to service connection for fibromyalgia,  entitlement to service connection for post-traumatic stress disorder (PTSD) (also claimed as anxiety) secondary to a personal assault, and entitlement to a temporary total evaluation because of hospital treatment in excess of 21 days for PTSD/Sexual Trauma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

In February 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran through counsel at the Veteran's Board hearing that she wished to withdraw all issues on appeal pertaining to entitlement to service connection for arthritis and entitlement to service connection for pregnancy complication.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal for entitlement to service connection for arthritis have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  

2. The criteria for withdrawal of the appeal for entitlement to service connection for pregnancy complication have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5); 38 C.F.R. § 20.204.  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.  In the present case, the Veteran indicated at her February 2016 Board hearing, via her authorized representative, that she wished to withdraw the appeal for entitlement to service connection for arthritis and entitlement to service connection for pregnancy complication.  This verbal withdrawal came after the RO denied entitlement to service connection for both claims in January 2010; hence, there remains no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and the appeal for entitlement to service connection for arthritis and entitlement to service connection for pregnancy complication is dismissed.


ORDER

1. Entitlement to service connection for arthritis is dismissed.

2. Entitlement to service connection for pregnancy complication is dismissed.


REMAND

The Veteran seeks entitlement to service connection for fibromyalgia, PTSD (also claimed as anxiety) secondary to a personal assault, and temporary total evaluation because of hospital treatment in excess of 21 days for PTSD/Sexual Trauma.  The Veteran argues that no consideration was given for a fibromyalgia diagnosis when determining whether the Veteran's fibromyalgia was caused by her active duty service.  The Veteran also argues that no consideration was given to her in-service complaints of symptoms related to fibromyalgia.  

The Veteran has not yet been provided with a VA examination regarding her fibromyalgia claim.  In the case of McLendon v. Nicholson, the Court, held that an examination is required when there is (1) competent evidence of a current disability or recurrent symptoms, (2) evidence establishing an "in-service event, injury or disease," (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  20 Vet. App. 79 (2006).  At the February 2016 Board hearing, the Veteran testified that she suffered from fibromyalgia related to active duty service.  Service treatment records from March 1996 show that the Veteran complained of numbness in her left foot and toes.  VA medical records show a current diagnosis of fibromyalgia.    

Regarding the Veteran's PTSD claim, a June 2009 rating decision denied service connection for PTSD (also claimed as anxiety) secondary to a personal assault.  In July 2009, the Veteran submitted a notice of disagreement (NOD) expressing disagreement with the RO's handling of that issue.  The submission of an NOD confers the Board jurisdiction over this matter.  When a Veteran files a timely NOD as to a particular issue and no statement of the case (SOC) is furnished, the Board should remand, rather than refer, the claim for issuance of an SOC.  See 38 C.F.R. § 19.9 (c); Manlincon v. West, 12 Vet. App. 238 (1999).  The RO has not provided a SOC on this claim, so a remand is required. 

Further, the issues of PTSD (also claimed as anxiety) secondary to a personal assault and temporary total evaluation because of hospital treatment in excess of 21 days for PTSD/Sexual Trauma here on appeal before the Board is found to be inextricably intertwined.  The Veteran testified at the February 2016 Board hearing that her hospitalizations were due to her PTSD.  The Board therefore finds the claim for service connection for temporary total evaluation because of hospital treatment in excess of 21 days for PTSD/Sexual Trauma to be inextricably intertwined with the issue of PTSD (also claimed as anxiety) secondary to a personal assault, and the former must be remanded pending a determination on the latter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered). 

Finally, the Court has held that, where VA has notice that a Veteran is receiving disability benefits from the Social Security Administration (SSA), and that records from that agency may be relevant to a claim before VA, VA has a duty to acquire a copy of the decision granting Social Security disability benefits and the supporting medical documents on which the decision was based.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C.A. § 5103 when 'there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits').  In the present case, the Veteran's representative testified at the Veteran's February 2016 hearing that SSA records would be submitted to show that the Veteran received disability for an acquired psychiatric disorder, multiple diagnoses.  In November 2016, the Veteran's representative submitted a statement that the Veteran's SSA records were too large to upload and could not be broken down for transmission; thus, the Veteran's representative requested that these records be obtained via VA channels.  Under the circumstances presented here, the AOJ should take action to ensure the Veteran's complete SSA records are procured and included in the claims file. 

As the appeal is being remanded, the Veteran's VA treatment records should be updated for the file.  Any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Obtain any further outstanding VA treatment records and make note in the file that nothing was found, if necessary.

2. Request from SSA complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s).  If these records are not available, a negative reply is required.

3. Send the Veteran an SOC with respect to the issue of entitlement to service connection for PTSD (also claimed as anxiety) secondary to a personal assault.  This claim will be considered by the Board only if a timely appeal is filed.

4. After any outstanding records have been received, the Veteran should be afforded a VA examination for her fibromyalgia claim.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The entire claims file must be made available to and reviewed by the examiner.  

The examiner should provide an opinion as to whether it is at least as likely as not that any currently diagnosed fibromyalgia had its clinical onset during active service or is related to any in-service event, disease, or injury.  In providing this opinion, the examiner should note that the Veteran is competent to report her observable symptoms and relate her medical history.  If the examiner rejects the Veteran's reports, he or she must explain why and cannot rely solely on the absence of contemporaneous medical treatment to do so.

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5. Then readjudicate the Veteran's fibromyalgia claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case, and give the Veteran and her representative an appropriate opportunity to respond.  The case should then be returned, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


